Citation Nr: 0740592	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  07-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 

2.  Entitlement to an effective date prior to November 3, 
2005, for the grant of a 30 percent evaluation for discoid 
lupus erythematosus. 

3.  Entitlement to an effective date prior to November 3, 
2005, for the grant of a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to May 2001 
and from September 2001 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Medical and Regional Office Center (MROC) in Fargo, North 
Dakota.  By a rating action in April 2005, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent effective September 16, 2004; service 
connection was also granted for discoid lupus erythematosus, 
right cheek, evaluated as 0 percent disabling, effective 
September 16, 2004.  The veteran appealed the ratings 
assigned.  Subsequently, in an October 2005 rating action, 
the RO increased the evaluation for PTSD from 30 percent to 
50 percent, effective September 16, 2004; the RO confirmed 
the rating assigned for the discoid lupus erythematosus and 
denied a claim for a TDIU.  In July 2006, a decision review 
officer's decision increased the evaluation for discoid lupus 
erythematosus from 0 percent to 30 percent, effective 
November 3, 2005; the DRO also granted a TDIU effective 
November 3, 2005.  

On October 11, 2007, the veteran appeared and offered 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge in Washington, D.C.  A transcript of that hearing 
is of record.  

In October 2007, the veteran's motion to advance the appeal 
on the Board's docket was granted due to financial hardship.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDINGS OF FACT

1.  A VA progress note, dated September 27, 2005, indicates 
the presence of lupus on the left side of the face; thus, the 
veteran is shown to have had two characteristics of 
disfigurement (involvement of paired set of features (ears) 
and abnormal skin texture.  

2.  Prior to September 27, 2005, the veteran's discoid lupus 
erythematosus was not manifested by any marks 5 inches long, 
adherence to underlying tissue, a six square inch area of 
pertinent symptoms, visible or palpable tissue loss, gross 
distortion or asymmetry of two features or paired set of 
features, more than 40 percent of the entire body affected, 
more than 40 percent of exposed areas affected, or near-
constant systemic therapy required during the past 12-month 
period.  

3.  Pursuant to this decision, the schedular requirement for 
a TDIU, i.e., a combined 70 percent evaluation for multiple 
service-connected disabilities, was first met, as of 
September 27, 2005.  

4.  In October 2007, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 27, 2005, 
but no earlier, for a 30 percent rating for the service-
connected discoid lupus erythematosus preauricle area and in 
both ears are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(a), 5110, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.400, 4.118, Diagnostic Codes 7809-7800 (2007).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of September 
27, 2005, but no earlier, for the grant of a TDIU, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (2), 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2007).  

3.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for an evaluation in 
excess of 50 percent for PTSD; therefore, the Board does not 
have jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2004, February 2005, and August 
2005 from the RO to the veteran which were issued prior to 
the RO decisions in April 2005 and October 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2005 SOC, and the January 2007 SOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that the veteran has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for the fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In addition, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the veteran 
was informed of the provisions of Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for an 
increased evaluation for discoid lupus erythematosus and 
earlier effective date for a TDIU, given that there has been 
afforded a personal hearing before the Board, given that he 
has been provided all the criteria necessary for establishing 
earlier effective dates, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), hold that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for 
discoid lupus (VA Form 21-526) was received in November 2004.  
In conjunction with the claim, the veteran was afforded a VA 
examination in April 2005, at which time he reported a 
history of discoid lupus erythematosus, diagnosed with biopsy 
on his right cheek area near and in front of his right ear.  
He complained of local itching and flaking of the skin in 
this area; he also reported a spot behind his ear canal on 
the right side, which also causes local itching.  It was 
noted that the veteran was initially treated for local fungal 
infection for about 9 months, which was stopped in September 
2004.  Skin examination revealed a patch of eczema like skin 
lesion in front of the veteran's right ear on his cheek; this 
was an oval elongated area which measures 1 inch in length 
and 0.5 inch in width.  He also had a tiny spot of eczema 
behind his right ear lobe and around his external ear canal.  
Hemic and lymphatic examination was within normal limits.  
Head and face was normal.  Ears were normal.  Nose, sinus, 
mouth, and throat were within normal limits.  The pertinent 
diagnosis was discoid lupus erythematosus of right cheek in 
front of his right ear.  

By a rating action in April 2005, the RO granted service 
connection for discoid lupus erythematosus and assigned a 0 
percent rating, effective September 16, 2004.  

The veteran was afforded another VA examination in August 
2005.  At that time, he stated that he had discoid lupus; as 
a result, he stays out of the sun.  

Received in October 2005 were VA outpatient treatment reports 
dated from June 2004 to September 2005.  During a clinical 
visit in June 2004, it was noted that the veteran was not 
using medications at this time.  Examination revealed one 
scaling, erythematosus patch to the right pre-auricular 2 x 6 
cm in size; he also had some scaling in inner ear canals.  
The assessment was discoid lupus erythematosus; he was 
scheduled to begin taking Plaquenil.  The veteran was 
instructed to avoid the sun at all times.  

Received in May 2006 was the result of a dermatology 
consultation, performed in November 2005.  At that time, it 
was noted that the veteran was diagnosed with discoid lupus 
about 2 to 3 years ago and he was treated with a short course 
of Plaquenil, but had to discontinue Plaquenil upon discharge 
from service.  He also has had difficulty with peeling 
patches occurring extensively over the chest, shoulders, 
back, arms, and neck.  On examination, he had a thick, 
erythematosus, hyperkeratotic plaque with perifollicular 
plugging on the right preauricular area and in the external 
ear canals.  The assessment was discoid lupus erythematosus 
on the preauricular area and in the ears; the examiner 
recommended that they treat the condition with Plaquenil.  It 
was also noted that the veteran understood the need to avoid 
sun exposure.  

On the occasion of a VA examination in June 2006, the veteran 
indicated that Plaquenil was first instituted in the year 
2003 with the establishment of the diagnosis of discoid 
lupus.  He noted that he was on the Plaquenil for greater 
than 12 months duration and quit taking the Plaquenil in 
October 2004 upon his discharge from the United States Navy.  
He noted that he resumed the Plaquenil treatment for his 
discoid lupus in September 2005.  He has not been on 
treatment of his discoid lupus in the months between October 
2004 to the month of September 2005.  He reported a near 
continual itching of the discoid lupus lesions along with a 
mild pain.  Both the near continual itching and the mild pain 
are intensified by locally applying pressure to the lesions 
and also by warm environment and also by sun exposure.  

Received in July 2006 were VA progress notes and prescription 
profile for the period from November 2005 to July 2006.  

At this personal hearing in October 2007, the veteran 
indicated that he has had problems with discoid lupus ever 
since he was in service; he stated that he has always had 
lesions in both ears, but they were never checked before 
November 2005.  The veteran indicated that he has made his 
living from jobs that require being out in the sun; however, 
he cannot be out in the sun as a result of his discoid lupus 
disorder.  The veteran stated that he tried to obtain other 
employment but he encountered problems with his coworkers.  
The veteran's service representative argued that the 
veteran's condition manifested two of the characteristics 
necessary for a 30 percent evaluation since September 2004.  


III.  Legal Analysis-Earlier Effective Date.

Generally speaking, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Specifically, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. 
§ 3.400(o) (2).  The implementing regulation provides 
generally that the effective date for increased ratings is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o) (1) (2007).  The 
regulation also provides that the effective date of an award 
of increased rating for disability compensation is the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o) (2).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Generally, the effective date of a liberalizing law 
or VA issue may be no earlier than the date of the change.  
38 U.S.C.A. § 5110.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Discoid lupus erythematosus.

The veteran's service-connected discoid lupus erythematosus 
has been rated under Diagnostic Code 7809-7800.  Diagnostic 
Code 7809 provides that DLE should be rated disfigurement of 
the head, face, or neck under Diagnostic Code 7800; scars 
under the provisions of Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805; or dermatitis under Diagnostic Code 7806, 
depending upon the predominant disability.  See 38 C.F.R. 
§ 4.118.  

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
A 10 percent evaluation is assigned when there is one 
characteristic of disfigurement.  

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

Note (2) to Diagnostic Code 7800 states that tissue loss of 
the auricle should be rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2003) and anatomical loss of the eye 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2003), as appropriate.  Consideration of unretouched color 
photographs should be considered when evaluating under these 
criteria.  See38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(3).  

38 C.F.R. § 4.118, Diagnostic Code 7801 contemplates scars, 
other than head, face, or neck, that are deep or that cause 
limited motion and provides for a 40 percent evaluation is 
assigned for area or areas exceeding 144 square inches (929 
sq. cm.); a 30 percent evaluation is assigned for area or 
areas exceeding 72 square inches (465 sq. cm.); a 20 percent 
evaluation is assigned for area or areas exceeding 12 square 
inches (77 sq. cm.); and a 10 percent evaluation is assigned 
for area or areas exceeding 6 square inches (39 sq. cm.).  

Note (1) to Diagnostic Code 7801 states that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2).  

38 C.F.R. § 4.118, Diagnostic Code 7802 contemplates scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion.  A 10 percent evaluation is 
assigned for area or areas of 144 square inches (929 sq. cm.) 
or greater. Scars that are in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (1).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2).  

38 C.F.R. § 4.118, Diagnostic Code 7803 provides for a 10 
percent evaluation for scars that are superficial and 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  Id. at Note (2).  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides for a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1) to Diagnostic Code 7804 again 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  A 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation. See Id. at Note (2); see also 38 C.F.R. § 4.68.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for the 
assignment of disability ratings for scars based on 
limitation of function of affected part.  

38 C.F.R. § 4.118, Diagnostic Code 7806 contemplates 
dermatitis or eczema and provides for a 60 percent evaluation 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  A 30 percent evaluation is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable evaluation is assigned when less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
required during the past 12-month period.  

The RO assigned an effective date of November 3, 2005 for the 
award of the 30 percent rating for the discoid lupus 
erythematosus, because the 30 percent rating was awarded due 
to the showing of lesions in both ears; as such, the 
veteran's skin condition now had two characteristics of 
disfigurement.  

The veteran argues that he should be assigned an effective 
date of September 16, 2004 for the assignment of the 30 
percent because he had two characteristics of disfigurement 
from that time.  

As noted above, a 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.   

The award of the 30 percent rating for discoid lupus 
erythematosus by the July 2006 rating decision was made 
effective as of the date a private treatment report showed 
the involvement of the left side of the veteran's face.  In 
addition, it was noted that the records showed treatment with 
Plaquenil was recommended at that time.  In July 2006, the RO 
assigned an effective date of November 3, 2005, based on the 
private treatment report noting the presence of discoid lupus 
erythematosus in the preauricle area and in both ears.  

The evidence in this case shows that the veteran has received 
ongoing treatment for a skin condition, diagnosed as discoid 
lupus erythematosus on the right cheek.  In fact, a VA 
progress note in June 2004 noted one scaling erythematosus 
patch to the right preauricular, with some scaling in the 
inner ear canal.  As noted above, the RO assigned a 30 
percent rating based on a private treatment report, dated 
November 3, 2005, which noted a finding of discoid lupus 
erythematosus on the preauricular area and in the ears; and, 
the examiner recommended treatment with Plaquenil.  However, 
in a VA progress note, dated September 27, 2005, it was noted 
that the veteran had an active scaling erythematosus plaques 
behind the left ear and some in the canals, he had a larger 
plaque in front f the right ear canal.  Moreover, during his 
VA examination in June 2006, the veteran indicated that he 
resumed taking Plaquenil in September 2005 for treatment of 
his discoid lupus erythematosus.  Thus, the evidence shows 
increased severity in the symptomatology of the skin 
condition that warrants a 30 percent rating beginning 
September 27, 2005.  Review of the evidence within the one-
year period before the veteran's statement and noted 
prescription fail to reveal any relevant treatment for 
discoid lupus erythematosus reflected worsened disability.  
Significantly, the medical evidence of record prior to 
September 27, 2005 does not show that the involvement of the 
left side of the face, nor the use of systemic treatment for 
discoid lupus.  In fact, on VA examination in April 2005, the 
diagnosis was discoid lupus erythematosus of the right cheek 
in front of his right ear; at that time, the veteran 
indicated that he had initially been treated for local fugal 
infection for about nine months, which was stopped in 
September 2004.  

In conclusion, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an effective date of 
September 27, 2005 for the award of a 30 percent rating for 
discoid lupus erythematosus, preauricle area and in both 
ears.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  TDIU.

With regard to the claim for an effective date earlier than 
November 3, 2005, for entitlement to a TDIU as a result of 
the service-connected disabilities, entitlement to a TDIU did 
not arise until September 27, 2005, the effective date of the 
30 percent evaluation for discoid lupus erythematosus, 
preauricle area and in both ears.  

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service- 
connected disabilities, provided a minimal rating of 60 
percent has been assigned if there is only one service- 
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one having a minimum rating of 40 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total 
service-connected disability rating based upon 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither non-service-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2007).  

Even though service connection has been in effect for discoid 
lupus erythematosus since April 2005, the veteran did not 
meet the requirements for the assignment of a total service-
connected disability rating based upon individual 
unemployability until much later.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the evidence 
shows that the veteran is not entitled to an effective date 
earlier than September 27, 2005, for a TDIU because as noted 
above, the September 27, 2005 date is when the veteran's 
discoid lupus erythematosus was report to have been at a 
level of severity to meet the criteria for a 30 percent 
disability evaluation.  It was at that time that the record 
supported a combined rating of 70 percent with at least one 
service-connected disability having a minimum rating of 40 
percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Pursuant to this decision, the veteran's disability rating 
for discoid lupus erythematosus was increased to 30 percent, 
effective September 27, 2005.  Therefore, beginning on that 
date, the veteran had a combined 70 percent disability 
rating.  Evaluating the evidence of record, and resolving 
reasonable doubt in favor of the veteran, the Board finds 
that he should be assigned an effective date of September 27, 
2005, for the grant of TDIU.  As stated above, an even 
earlier effective date is not warranted because the veteran's 
combined disability rating was not high enough to qualify for 
TDIU on a regular basis, and the facts of his case do not 
warrant extraschedular consideration.  


IV.  Legal Analysis-Higher Evaluation for PTSD.

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement). 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally, without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

In an April 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 16, 2004.  Subsequently, in October 2005, 
the RO increased the evaluation for PTSD from 30 percent to 
50 percent, effective September 16, 2004.  The veteran 
subsequently perfected a timely appeal of the assigned rating 
for his PTSD by filing a substantive appeal (VA Form 9) on 
October 19, 2005.  In a statement, dated October 11, 2007, 
the veteran indicated that he was withdrawing the issue of 
entitlement to an increased rating for PTSD.  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his appeal as to the issue of entitlement to a rating in 
excess of 50 percent for PTSD.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to that issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to claim of entitlement 
to a rating in excess of 50 percent for PTSD, and that issue 
is dismissed.  


ORDER

An effective date of September 27, 2005, for the assignment 
of a 30 percent rating for the service-connected discoid 
lupus erythematosus, preauricle area and in both ears, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  

An effective date of September 27, 2005, for the assignment 
of a TDIU is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

The appeal for entitlement to a rating in excess of 50 
percent for PTSD is dismissed.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


